Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang U.S. Pub 2016/0093401.

With regards to claim 1. Chang teaches an integrated circuit (as shown in Chang figure 1, item 10), comprising: circuitry (as shown in Chang figure 1, items 12, 13, 14); and 
a test processor (as shown in Chang figure 1, item 15) configured to perform in-field testing to detect hardware defects in the circuitry (as shown in Chang figure 3 and see para [0023], figure 3 is an example of the hardware detection flow performed by the integrated circuit of figure 1).

    PNG
    media_image1.png
    614
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    565
    521
    media_image2.png
    Greyscale


With regards to claim 2. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the test processor sources test vectors for testing the circuitry without receiving test signals from an external test host (see Chang para [0008, 0027, and 0030] this is a Built-in Self Test system)

With regards to claim 3. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the test processor is further configured to selectively repair (see Chang para [0028 thru 0030 and 0042 thru 0044]).

With regards to claim 4. Chang discloses the integrated circuit of claim 3, and Chang also teaches wherein the test processor repairs the detected hardware defects by bypassing a defective component and switching into use a redundant component (see Chang para [0028 thru 0030]).

With regards to claim 5. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the test processor repairs the detected hardware defect via a software redundancy scheme (see Chang para [0026 and 0028 thru 0030]).

With regards to claim 7. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the circuitry comprises input-output circuitry (see Chang para [0046] the IC 71 has I/O’s that allows connection external to the IC).

With regards to claim 8. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the circuitry comprises logic circuitry that includes lookup table circuits and digital signal processing circuits (see Change para [0042 thru 0043]).

With regards to claim 9. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the circuitry comprises configuration memory (see Chang para [0042 thru 0044] circuitry can be configured to replace failed hardware).

With regards to claim 10. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the circuitry comprises transceiver circuitry (see Change para [0046] the integrated circuit has I/O capability which performs a transceiver function).

With regards to claim 11. Change teaches a method of testing an integrated circuit, the method comprising: 
with a test processor (as shown in Chang figure 1, item 15), performing in-field testing to detect a hardware defect within the integrated circuit (as shown in Chang figure 3 and see para [0023], figure 3 is an example of the hardware detection flow performed by the integrated circuit of figure 1); and 
with the test processor, determining the type of hardware defect (see Chang para [0028, 0033, and 0039]).

With regards to claim 12. Chang discloses the method of claim 11, and Chang also teaches further comprising: 
in response to detecting the hardware defect within the integrated circuit, selectively repairing the detected hardware defect by engaging a hardware redundancy mechanism to bypass the detected hardware defect in response to determining that the type of hardware defect is repairable (see Chang para [0028 thru 0030, 0033, and 0039]).

With regards to claim 13. Chang discloses the method of claim 11, and Chang also teaches further comprising: 
in response to detecting the hardware defect within the integrated circuit, selectively repairing the detected hardware defect by engaging a software redundancy mechanism to restore system-level functionality by loading a new configuration file onto the integrated circuit (see Chang para [0026 thru 0030 and 0042]).

With regards to claim 14. Chang discloses the method of claim 11, and Chang also teaches further comprising: asserting a self-diagnostic failure flag in response to determining that the type of hardware defect is unrepairable (as shown in Chang figure 3, step S37).

With regards to claim 15. Chang discloses the method of claim 11, and Chang also teaches wherein the test processor is either formed on the integrated circuit or external to the integrated circuit (as shown in Chang figure 1, item 15 is with 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. Pub 2016/0093401 as applied to claim 1 above, and further in view of Hesse U.S. Patent 6,754,207.

With regards to claim 6. Chang discloses the integrated circuit of claim 1, and Chang also teaches wherein the test processor is configured to identify the type of hardware defect (as shown in Chang figure 3, steps S31 thru S38) but does not teach to generate a failure mechanism report listing the type of hardware defect that is detected.
However Hesse does teach to generate a failure mechanism report listing the type of hardware defect that is detected (see Hesse col 53, lines 26 thru 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the built-in testing alert of Chang with the reporting of success or degree of failure of Hesse to obtain a list or table of defective cells to verify defective cells are removed from the processing to improve proper operation of the integrated circuit (see Hesse col 53, lines 26 thru 38).

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. Pub 2016/0093401, and further in view of Hesse U.S. Patent 6,754,207.

With regards to claim 16. Chang teaches a non-transitory computer-readable storage medium comprising instructions (Chang teaches a memory system that stores the subsystem and a repair system and a core circuit that executes the operations, it is commonly understood in the art at the time of the filing that the memory storing the subsystem is a storage medium) for: 
detecting a hardware defect on an integrated circuit die (as shown in Chang figure 3 and see para [0023], figure 3 is an example of the hardware detection flow performed by the integrated circuit of figure 1); 
identifying the type of hardware defect (see Chang para [0028, 0033, and 0039]); 
but does not teach generating a failure mechanism report listing the type of hardware defect that is detected.
Additionally Engin does teach a non-transitory computer-readable storage medium comprising instructions (see Engin para [0047 and 0048]) 
However Hesse does teach generating a failure mechanism report listing the type of hardware defect that is detected (see Hesse col 53, lines 26 thru 38). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the built-in testing alert of Chang with the reporting of success or degree of failure of Hesse to obtain a list or table of defective (see Hesse col 53, lines 26 thru 38).

With regards to claim 17. Chang and Hesse disclose the non-transitory computer-readable storage medium of claim 16, and Chang also teaches wherein the instructions for detecting the hardware defect comprise instructions for: 
directing an embedded test processor on an integrated circuit die to screen for hardware faults on the integrated circuit die (as shown in Chang figure 3 and see para [0023]); and 
selectively repairing the hardware faults (see Chang para [0028 thru 0030 and 0042 thru 0044]).

With regards to claim 19. Chang and Hesse disclose the non-transitory computer-readable storage medium of claim 17, and Chang also teaches wherein the instructions for directing the embedded test processor to screen for hardware faults comprise instructions for creating and monitoring test vectors on the integrated circuit die (as shown in Chang figure 6, item 64 contains the library to check the system and 65 library has the repair approaches; figure 6 is the functional block diagram for the circuit of figure 1).

    PNG
    media_image3.png
    513
    502
    media_image3.png
    Greyscale


With regards to claim 20. Chang and Hesse disclose the non-transitory computer-readable storage medium of claim 17, and Chang also teaches wherein the instructions for selectively repairing the hardware faults comprise instructions for: 
determining whether the hardware faults are repairable (as shown in Chang figure 3, items S33 and S36); 
bypassing defective components while switching into use redundant components in response to determining that the hardware faults are repairable (see Chang para [0042 thru 0044] circuitry can be configured to replace failed hardware); and 
(as shown in Chang figure 3, step S37).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang U.S. Pub 2016/0093401 and Hesse U.S. Patent 6,754,207 as applied to claim 16 above, and further in view of Richter U.S. Pub 2002/0133773.

With regards to claim 18. Chang and Hesse disclose the non-transitory computer-readable storage medium of claim 17, and Chang also teaches wherein the instructions for directing the embedded test processor to screen for the hardware faults comprise instructions for directing the embedded test processor to screen for hardware faults associated with memory circuitry on the integrated circuit die (as shown in Chang figure 3). But does not teach to screen for hardware faults associated with input-output circuitry and logic circuitry, on the integrated circuit die.
However Richter does teach to screen for hardware faults associated with input-output circuitry and logic circuitry, on the integrated circuit die (see Richter para [0014]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the built-in testing for the memory of Chang and Hesse with the built-in testing of the logic and input-output cells of Richter to obtain the greatest fault coverage improving fault detection and part reliability (see Richter para [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi U.S. Patent 7,447,950 – Error correct of memory
Cheng U.S. Patent 6,101,624 – Error correct of memory
Weiberle U.S. Pub 2008/0109648 – Error correct of memory
Bucksch U.S. Pub 2018/0047458 – Error correct of memory
Baker U.S. Pub 2007/0135866 – Error correct of memory
Das U.S. Pub 2016/0284424 – Error correct of memory, I/O, and Logic
Ghameshlu U.S. Pub 2004/0030976 – Error correct of memory, I/O, and Logic

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KURTIS R BAHR/Examiner, Art Unit 2844